Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered January 15, 2003. The order denied defendant-petitioner’s application for a permanent injunction and to hold plaintiff-respondent in contempt and denied without prejudice plaintiff-respondent’s motion for leave to reargue and reopen a prior proceeding.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs. Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.